Hill, J.
(After stating the facts as above.) The defendant husband did not deny his liability on the note, but contended that his liability was to his wife, instead of the administrator, on account of the fact that the note had been given to his wife. His denial of title in the plaintiff, however, was his defense. He was a party defendant to the case. The suit was instituted by J. T. Bird, the personal representative of Mrs. N. C. Bird, deceased. Mr. Moon was an opposite party. The effect of the evidence was to relieve Mr. Moon from liability to the plaintiff. He was permitted to testify to transactions and communications with the decedent, the effect of which was to sustain his defense. This testimony was therefore in his own favor. The evidence was inadmissible, and the court erred in not granting a new trial. Park’s Civil Code, § 5858 (1).
There were other grounds in the motion for a new trial, but there was no error set forth in them which would require the grant of a new trial.

■Judgment reversed.

Jenkins, P. J., and Stephens, J., concur.